Case 1:20-cv-00976-LTB-KLM Document 38 Filed 11/19/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00976-LTB-KLM

  TWILIGHT HOVEY, individually and as personal representative of the Estate of Leah Ford,

         Plaintiff,

  v.

  CHAD JENKINS, and
  ADAMS COUNTY SHERIFF’S DEPARTMENT,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________
  ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

         This matter is before the Court on Defendants’ Motion to Designate Non-Parties

  at Fault Out of Time [#17]1 (the “Motion”). Plaintiff filed a Response [#21] in opposition

  to the Motion [#17], and Defendants filed a Reply [#33]. The Court has reviewed the

  Motion, the Response, the Reply, the entire docket, and the applicable law, and is

  sufficiently advised in the premises. For the reasons stated below, the Motion [#17] is

  GRANTED.

         In the Motion [#17], Defendants asked the Court to extend the expired deadline for

  designation of nonparties-at-fault. The Court notes that this is the only legal issue squarely

  before it. To the extent Plaintiff argues in the Response [#21] that Defendants’ proposed

  designations should be stricken on any basis other than timeliness, a separate motion



         1
           “[#17]” is an example of the convention the Court uses to identify the docket number
  assigned to a specific paper by the Court’s case management and electronic case filing system
  (CM/ECF). The Court uses this convention throughout this Order.

                                               -1-
Case 1:20-cv-00976-LTB-KLM Document 38 Filed 11/19/20 USDC Colorado Page 2 of 5




  should be filed.

         This Court, sitting in diversity, is bound by Colorado statutes when deciding

  questions of substantive law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). In

  determining a defendant’s liability, Colorado’s Pro-Rata Liability Statute, Colo. Rev. Stat.

  § 13–21–111.5, allows the Court to consider the negligence or fault of nonparties.

  Specifically, a defendant may give written notice designating nonparties believed to be

  wholly or partially at fault for the injury at issue. The notice must set forth the “nonparty’s

  name and last-known address, or the best identification of such nonparty which is possible

  under the circumstances, together with a brief statement of the basis for believing such

  nonparty to be at fault.” Colo. Rev. Stat. § 13–21–111.5(3)(b).

         Section 13-21-111.5 was passed by the Colorado General Assembly in 1986 as a

  part of its tort reform package. See Robert E. Benson, Application of the Pro Rata Liability,

  Comparative Negligence and Contribution Statutes, 23 Colo. Law. 1717, 171 7 (1994). The

  statutory change that resulted in § 13–21–111.5(1) “was intended to cure the perceived

  inequity under the common law concept of joint and several liability whereby wrongdoers

  could be held fully responsible for a plaintiff’s entire loss, despite the fact that another

  wrongdoer, who was not held accountable, contributed to the result.” Barton v. Adams

  Rental, Inc., 938 P.2d 532, 535 (Colo. 1997).         Colorado courts have held that the

  comparative negligence statute is applicable to pecuniary losses as well as to injuries to

  person or property. See Robinson v. Poudre Valley Fed. Credit Union, 654 P.2d 861, 863

  (Colo. App. 1982); Darnell Photographs Inc. v. Great Am. Ins., 519 P.2d 1225, 1226 (Colo.

  App. 1974).

         For a designation of a nonparty to be proper, the moving party must give notice of


                                                -2-
Case 1:20-cv-00976-LTB-KLM Document 38 Filed 11/19/20 USDC Colorado Page 3 of 5




  the designation within ninety days of the commencement of the action, unless the Court

  considers a longer period necessary. Colo. Rev. Stat. § 13–21–111.5(3)(b). This lawsuit

  was filed on April 8, 2020. See Compl. [#1]. Thus, Defendant’s deadline for designating

  any nonparties at fault was July 7, 2020. The present Motion [#17] was filed on August 24,

  2020, and therefore was untimely. However, the Court may extend the statutory deadline

  on consideration of the following factors: (1) “whether the neglect was excusable”; (2)

  “whether the moving party had alleged a meritorious defense or claim”; and (3) “whether

  relief from the challenged order would be consistent with equitable considerations.”

  Redden v. SCI Colo. Funeral Servs., Inc., 38 P.3d 75, 84 (Colo. 2001).

         Regarding the first factor, i.e., whether the neglect was excusable, Defendants state

  that the Motion [#17] was filed on August 24, 2020, well in advance of the Scheduling

  Conference held in this matter, and thus in advance of all case management deadlines set

  at that time. Motion [#17] at 4-5. Defendants assert that counsel “required some time to

  understand the facts associated with this incident and the various parties involved.” Id. at

  4. Defendants also state that they had been in conferral with Plaintiff for some time prior

  to the filing of the Motion [#17] regarding the designations. Id. at 5. Plaintiff, on the other

  hand, argues that Defendants have been on notice of this lawsuit since November 8, 2019,

  when Plaintiffs issued a notice letter to them under the Colorado Governmental Immunity

  Act. Response [#21] at 2 n.1, 4. Plaintiff argues that Defendants have long had the

  information regarding their designees, and that Defendants have been represented by

  counsel since before this lawsuit was filed.        Id. at 5-7.    Plaintiff asserts that the

  “designations do not set forth anything novel, complex, or that requires significant

  evaluation.” Id. at 7.


                                                -3-
Case 1:20-cv-00976-LTB-KLM Document 38 Filed 11/19/20 USDC Colorado Page 4 of 5




         This factor is a close call. The belated request to extend the deadline was made

  early in the case, before a Scheduling Conference was held, and after the parties had

  engaged in discussion about the designations.            Nevertheless, counsel entered an

  appearance in this matter on June 9, 2020, and, although additional counsel entered an

  appearance on August 7, 2020, it is unclear why the July 7, 2020 deadline for designation

  of parties could not have been met, or at least a request for an extension filed by that time.

  Thus, the Court finds that this factor weighs slightly against permitting the designation.

         Regarding the second factor, i.e, whether the moving party had alleged a meritorious

  defense or claim, Defendants state that they “have a good faith basis for each designation,

  supporting a meritorious defense.” Motion [#17] at 5. Plaintiff argues that “Defendants do

  not attempt to connect facts to non-parties’ purported negligence,” and therefore “it is

  impossible to determine how the non-parties they designate could be at all liable . . . .”

  Response [#21] at 8. While the Court makes no finding regarding the merits of any

  defense or claim made by Defendants, the Court finds that Defendants have provided

  facially valid bases for designating these three non-parties.2 See Defs.’ Ex. A, Designation

  of Negligent Non-Parties [#17-1]. This factor therefore weighs in favor of permitting the

  designation.

         Regarding the third factor, i.e., whether relief from the challenged order would be

  consistent with equitable considerations, Defendants assert that Plaintiff will incur no

  prejudice from the designation and “likely knows of the fault associated with these

  individuals.” Motion [#17] at 5. Defendants state that they “would be prejudiced if they are


         2
           This finding is made solely for purposes of adjudicating the present Motion [#17] and is
  in no way intended to apply to any motion to strike the designations on any basis other than the
  timeliness at issue here.

                                                -4-
Case 1:20-cv-00976-LTB-KLM Document 38 Filed 11/19/20 USDC Colorado Page 5 of 5




  not permitted to designate as nonparties at fault an entity wholly or partially at fault for the

  damages alleged by Plaintiffs, because [they] would potentially pay damages in excess of

  its pro-rata share.” Id. They further assert that “[t]he inability to name nonparties,

  particularly at this early juncture, would undermine the purpose and intent of C.R.S. §

  13–21–111.5.” Id. Plaintiff, on the other hand, argues that she would be prejudiced

  because “Defendants could reduce their damages to Plaintiff[ ] but Plaintiff[ ] would have

  no ability to recoup that percentage of fault from the erroneously blamed non-parties.”

  Response [#21] at 9-10 (citing Thompson v. Colo. & E. R.R. Co., 852 P.2d 1328, 1329

  (Colo. App. 1993)). However, Plaintiff does not explain why she would have no ability to

  pursue litigation against any non-parties, and her argument usurps the role of the trier of

  fact to determine who is to “blame” for her damages. Given the early stages of this case,

  and the lack of any showing of actual prejudice, the Court finds that equitable

  considerations underlying this factor weigh in favor of permitting the designation.

         Weighing these three factors together, the Court finds that Defendants’ designations

  should be permitted.

                                         III. Conclusion

         For the foregoing reasons,

         IT IS HEREBY ORDERED that the Motion [#17] is GRANTED. The Clerk of Court

  shall accept Defendants’ Designation of Negligent Non-Parties [#17-1] for filing as of the

  date of this Order.

         Dated: November 19, 2020




                                                -5-
